Citation Nr: 0033647	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a neurosis, to include 
anxiety disorder, chronic adjustment disorder and PTSD. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury may also be service connected.  38 C.F.R. 
§ 3.310.

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.

A claim for 38 U.S.C.A. § 1151 benefits must be accompanied 
by medical evidence of a current disability and medical 
evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication.

In her claim filed in January 1998, the veteran asserted that 
she suffered an anxiety/nervous disorder as "secondary to 
her service-connected conditions, including renal disease, 
histoplasmosis infection and sarcoidosis."  

The veteran underwent two kidney transplants, with last one 
performed in September 1994.  The veteran was seen at the VA 
mental health clinic in Dayton, Ohio from October 1985 to 
August 1997 on a sporadic basis.  Outpatient mental health 
notes from January 1997 record the veteran reporting that she 
was having some adjustment difficulties associated with her 
pregnancy.  The examiner also noted she became visibly 
anxious when talking about needles and fears of pain from 
procedures surrounding kidney management.  The Board 
additionally observes that the outpatient mental health 
treatment records from the Dayton VA medical center did not 
reflect any actual diagnosis or assessment of any neurosis or 
any other mental health pathology.

The veteran has asserted that she was subjected to sexual 
harassment in the context of vocational rehabilitation at the 
VA and that she has contracted PTSD as a result.

The veteran was afforded a VA mental disorders examination in 
March 1998.  The examiner noted that she was not being 
treated with psychotropic drugs.  The examiner noted she was 
preoccupied with her ordeal with chronic renal disease.  The 
examiner noted, however, there were no Schneiderian symptoms, 
no obsessions, phobias or overvalued ideas.  The examiner 
diagnosed on Axis I: alcohol dependence, currently in 
remission and rule out adjustment disorder, chronic, with 
disturbance of conduct.  The examiner concluded that the 
veteran, "though very preoccupied with her ordeal as a 
chronic renal disease patient, has serious problems with 
alcohol as well as the current impulsive behavior which 
started almost three years [before the examination] following 
her second renal transplant.  However, patient reports a life 
long pattern of impulsive behavior, rebelliousness, 
unconventional behavior and inability to conform whether they 
were laid by her mother, by service, or by society in 
general. . . . All these behavioral problems do not seem to 
be related to her chronic renal disease but point toward a 
long standing adjustment problem or possibly a personality 
disorder.  [The examiner concluded] there is no evidence of 
any mood disorder on Axis I, although there may be a chronic 
adjustment disorder in regard to her chronic renal disease." 
(Emphasis added.) 

The agency's duty to assist pursuant to section 5107(a), as 
further explained in 38 C.F.R. §§ 3.102 and 3.103, attaches 
to the investigation of all possible in-service causes of 
that current disability, including those unknown to the 
veteran.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  
In this regard the Board considers the veteran's claim of 
entitlement to service connection for PTSD in essence 
constitutes an alternate theory of entitlement to service 
connection for a neurosis.  Pursuant to Schroeder, additional 
development is warranted in this regard also. 

The veteran has asserted that the March 1998 examination was 
inadequate in that she was not permitted to offer history 
related to alleged sexual harassment in connection with 
vocational rehabilitation.  The veteran's representative has 
challenged the adequacy of the examination on the basis that 
it did not explicitly state whether the claims file was 
reviewed.

The Board observes that the record does not clearly confirm 
the diagnosis of a neurosis.  Moreover, the record suggests 
the potential presence of alcohol abuse and/or personality 
disorder.  The Board is of the opinion that additional 
medical examination would be beneficial in reconciling the 
conflicting evidence.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which she received 
inpatient and outpatient mental health 
treatment from March 1998 to the present.  
Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made. 

The RO should also obtain a copy of the 
veteran's vocational rehabilitation 
record for incorporation into the claims 
file.

2.  As part of the assistance provided, 
the VA shall make reasonable efforts to 
obtain relevant records (including 
private records) that the claimant 
adequately identifies to the VA and 
authorizes it to obtain.  If after making 
such reasonable efforts, the VA is unable 
to obtain all of the relevant records 
sought, the VA shall notify the claimant 
that it is unable to obtain records with 
respect to the claim.  Such a 
notification shall a) identify the 
records that are unable to be obtained;  
b) briefly explain the efforts that the 
made to obtain those records; and c) 
describe any further action to be taken 
by the VA with respect to the claim.

3.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which she 
alleges she was exposed during her 
vocational rehabilitation.  The veteran 
should be asked to provide specific 
details of the claimed stressful events, 
such as dates, locations, detailed 
descriptions of events and identifying 
information concerning any other 
individual involved in the events, 
including their names, positions or any 
other identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that she must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  The veteran should be 
afforded a reasonable opportunity to 
respond to such request.

4.  Thereafter, the RO should request any 
supporting evidence from alternative 
sources identified by the veteran.  A 
field examiner should be utilized if a 
personal interview is deemed necessary to 
obtain any supporting evidence or if 
specific records or statements sought 
cannot otherwise be provided.

5.  The RO should determine whether any 
of the individuals named by the veteran 
as having knowledge of the alleged events 
can be located through VA sources.  If 
any of them can be located, the RO should 
offer to forward a letter from the 
veteran to such individuals for the 
purpose of obtaining a statement 
concerning their knowledge of the alleged 
stressful events.  If any statements are 
obtained through this means or if the 
appellant provides any statements on her 
own, the RO should verify through 
department sources that the individual 
offering a statement was actually present 
with the veteran at the time in question.

6.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in the context of vocational 
rehabilitation, and, if so, the nature of 
the specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

7.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination by a psychiatrist who has not 
previously examined her to determine 
whether the diagnostic criteria for PTSD 
are satisfied and to identify any 
neurosis resulting from her service-
connected disorder(s), as distinguished 
from any non-service-connected 
disorders..  

All indicated studies must be conducted.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to preparation of the 
examination report.  

After review of the claims file, 
including the March 1998 VA mental health 
disorders examination, as well as the 
results of any tests or studies, the 
report of examination should provide 
detailed descriptions of all current 
mental health symptomatology and should 
identify and diagnose, without resort to 
speculation, all appropriate mental 
health pathology identified. 

a) With respect to the PTSD 
component of the examination:

The examiner should be informed of 
the stressor(s) that have been 
verified.  If PTSD is demonstrated, 
the examiner should express an 
opinion as to whether the veteran 
has PTSD related to her professed 
sexual harassment during vocational 
rehabilitation, as opposed to any 
other traumatic event before or 
after service.  

For purposes of determining whether 
PTSD due to sexual harassment at 
vocational rehabilitation is 
present, the examiner may only 
consider an alleged stressful event 
that the RO has found to be verified 
by credible supporting evidence.

That examination should also 
identify any neurosis resulting from 
her service-connected disorder(s), 
as distinguished from any non-
service-connected disorders.  

b) With respect to the other 
neuroses component of the 
examination 

If a neurosis other than PTSD is 
identified, the psychiatrist should 
express an opinion, whether it is at 
least as likely as not (a 50 % or 
greater likelihood) that such 
neurosis was caused or aggravated by 
a service-connected chronic renal 
disease, sarcoidosis or 
histoplasmosis as opposed to any 
nonservice-connected conditions.  

The examination report must include the 
medical rationale for all opinions 
expressed.

9.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran should be provided a 
supplemental statement of the case on all issues in appellate 
status and be given an opportunity to respond thereto.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals




 



